1    AARON D. FORD
       Attorney General
2    KATLYN M. BRADY (Bar No. 14173)
       Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    Email: katlynbrady@ag.nv.gov

7    Attorneys for Defendants
     Regina Barrett, Frank Dreesen,
8    James Dzurenda, Timothy Knatz,
     Joseph Lewis, and David Willis
9

10                               UNITED STATES DISTRICT COURT

11                                   DISTRICT OF NEVADA

12   LAUSTEVEION JOHNSON,                               Case No. 2:17-cv-01671-APG-EJY

13                  Plaintiff,

14   vs.                                               DEFENDANTS’ UNOPPOSED
                                                        MOTION TO EXTEND THE
15   GENTRY, et al.,                                 DEADLINE FOR JOINT PRETRIAL
                                                               ORDER
16                  Defendants.

17

18           Defendants Regina Barrett, Frank Dreesen, James Dzurenda, Timothy Knatz,

19   Joseph Lewis, and David Willis, by and through counsel, Aaron D. Ford, Nevada Attorney

20   General, and Katlyn M. Brady, Senior Deputy Attorney General, request the Court extend

21   the deadline to file a Joint Pretrial Order (JTPO) from May 21, 2021 to June 21, 2021.

22           This Court issued an order requiring the parties to submit a JTPO by May 21, 2021.

23   ECF No. 75. Defendants scheduled a telephonic meet and confer with Plaintiff for May 13,

24   2021. However, due to technological difficulties, the meeting was postponed to May 20,

25   2021.

26           On May 20, 2021, the parties discussed the JTPO and agreed that they would be

27   unable to complete the document by May 21, 2021. As Plaintiff is now incarcerated at

28   Lovelock Correctional Center (LCC), the parties must exchange documents and drafts via



30                                           Page 1 of 3
1    mail. Further, the parties anticipate requiring at least two additional meetings to finalize
2    the JTPO. The parties therefore agreed to extend the deadline from May 21, 2021 to June
3    21, 2021. Plaintiff agreed that Defendants could title the motion as unopposed.
4    I.    LEGAL ARGUMENT
5          Rule 6(b)(1), Federal Rules of Civil Procedure, governs extensions of time and states:
6                   When an act may or must be done within a specified time, the
                    court may, for good cause, extend the time: (A) with or without
7                   motion or notice if the court acts, or if a request is made, before
                    the original time or its extension expires; or (B) on motion made
8                   after the time has expired if the party failed to act because of
                    excusable neglect.
9

10         The parties respectfully request this Court grant an extension from May 21, 2021 to

11   June 21, 2021 to prepare the JPTO. Good cause supports this request as the parties must

12   communicate via telephone and mail to exchange the necessary information.

13   II.   CONCLUSION

14         The parties respectfully request an extension to complete the JPTO. Although the

15   parties have met once to discuss this matter, they have been unable to complete the JPTO.

16   The parties continue to work on this matter and have scheduled additional phone calls to

17   complete it.

18         DATED this 21st day of May, 2021.

19                                                   AARON D. FORD
                                                     Attorney General
20
                                                     By: /s/ Katlyn M. Brady
21                                                   KATLYN M. BRADY (Bar No. 14173)
                                                     Senior Deputy Attorney General
22                                                   Attorneys for Defendants
23

24                                                   IT IS SO ORDERED.

25

26                                                   __________________________________
27                                                   U.S. MAGISTRATE JUDGE

28                                                   Dated: May 21, 2021


30                                             Page 2 of 3
